Filed 9/11/15 P. v. Good CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B261180

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA172780)
         v.

RAVON GOOD,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
William C. Ryan, Judge. Affirmed.
         Cheryl Lutz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                            _____________________
       Defendant and appellant Ravon Good appeals the trial court’s denial of his
motion for recall of his sentence and resentencing pursuant to Proposition 36, the
Three Strikes Reform Act of 2012 (the Act). We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In January 1999, a jury convicted Good of selling cocaine base (Health & Saf.
Code, § 11352, subd. (a)). The jury also found Good had suffered three prior “strike”
convictions (Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)),1 for attempted
murder (§§ 664, 187, subd. (a)), robbery (§ 211), and attempted robbery (§§ 664, 211),
and had served a prior prison term within the meaning of section 667.5, subdivision (b).
The trial court declined to strike any of Good’s prior convictions and sentenced him to a
term of 26 years to life in prison, consisting of 25 years to life for the cocaine sales
offense, and one year for the prior prison term. We affirmed the judgment in unpublished
opinions. (People v. Good (May 21, 2008, B198893; June 22, 2000, B132252) [nonpub.
opns.].)2
       On February 28, 2013, Good petitioned for recall of his sentence and resentencing
under the Act, section 1170.126. On July 29, 2013, the trial court appointed counsel for
Good. On December 17, 2014, the trial court denied the petition with prejudice. It found
Good was ineligible for relief because one of his prior convictions was for attempted
murder (§§ 664, 187, subd. (a)), a disqualifying offense. Good filed a timely notice of
appeal on December 26, 2014. (See Cal. Rules of Court, rule 8.308(a).)




1
       All further undesignated statutory references are to the Penal Code.
2
       We take judicial notice of our unpublished opinions. (Evid. Code, §§ 459,
subd. (a), 452, subd. (d).)


                                               2
                                      DISCUSSION
       After review of the record, appellant’s court-appointed counsel filed an opening
brief which raised no issues, and requested this court to conduct an independent review of
the record pursuant to People v. Wende (1979) 25 Cal.3d 436, 441. On May 8, 2015, we
advised appellant that he had 30 days to submit by brief or letter any contentions or
argument he wished this court to consider.
       After being granted an extension of time, on July 17, 2015, Good filed a document
entitled “Alternate Writ of Mandate,” which we deemed to be his supplemental brief.
Good avers therein that because his current offense is neither serious nor violent, he is
entitled to be resentenced, and must be released because he has already served the
maximum term for his current offense. However, Good ignores the plain language of
section 1170.126. Section 1170.126, subdivision (e)(3) provides that an inmate is
eligible for resentencing if he or she “has no prior convictions for any of the offenses
appearing in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of
Section 667 or clause (iv) of subparagraph (C) of paragraph (2) of subdivision (c) of
Section 1170.12.” “Any homicide offense, including any attempted homicide
offense, defined in Sections 187 to 191.5, inclusive,” appears in both section 667,
subdivision (e)(2)(C)(iv)(IV) and section 1170.12, subdivision (c)(2)(C)(iv)(IV). The
jury in Good’s case found he had suffered a conviction for such a homicide offense, i.e.,
attempted murder in violation of sections 187, subdivision (a) and 664. Accordingly, the
trial court correctly found Good is ineligible for resentencing as a matter of law.
       Good also attaches to his brief various documents memorializing his
accomplishments in prison over the years, including his participation in Narcotics
Anonymous and Alcoholics Anonymous; his completion of various vocational programs,
including Construction Technology, Electronics, Customer Service, Building
Maintenance, and safety training; and his participation in or completion of self-help
programs such as Parenting Education, the Impact Program, Rational Behavior Therapy,
and Managing Emotions. While Good’s participation in these programs is laudable, it is
not relevant to the determination of whether he is statutorily eligible for resentencing.

                                              3
      We have examined the entire record and are satisfied appellant’s attorney has fully
complied with the responsibilities of counsel and no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 126; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
      The order is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                ALDRICH, J.




We concur:




             EDMON, P. J.




             JONES, J. 





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4